Case 1:14-cv-01589-TWP-DLP Document 292 Filed 04/30/19 Page 1 of 5 PageID #: 6103


              Case 1:14-cv-01589-TWP-DML Document 259 Filed 10/23/17 Page 1 of 5 PageID #: 5511

                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                     (Indianapolis Division)

  RED BARN MOTORS, INC.,              *     DOCKET NO. 1:14-cv-01589-TWP-DML
  PLATINUM MOTORS, INC., and          *
  MATTINGLY AUTO SALES, INC.,         *     CLASS ACTION
  individually, and on behalf of other*
  members of the general public       *
  similarly situated,                 *
                                      *
  v.                                  *
                                      *
  COX ENTERPRISES, INC.,              *
  COX AUTOMOTIVE, INC.,               *
  NEXTGEAR CAPITAL, INC.,             *
  F/K/A DEALER SERVICES               *
  CORPORATION, successor by merger *
  with Manheim Automotive Financial   *
  Services, Inc., and JOHN WICK,      *
                                      *
  *****************************************************************************
          PLAINTIFFS’ RESPONSE TO DEFENDANTS’ RULE 72 OBJECTIONS
   TO MAGISTRATE JUDGE ORDER ON MOTION FOR PROTECTIVE ORDER AND
           REQUEST TO STAY DISCOVERY REGARDING SUBSET OF CLASS

         NOW INTO COURT come Plaintiffs Red Barn Motors, Inc., Platinum Motors, Inc., and

  Mattingly Auto Sales, Inc. and respectfully submit this memorandum in response to Defendants’

  Rule 72 objection to the Magistrate Judge’s October 5 Order (Dkt. 255). Defendants fail to show

  that the Order (Dkt. 250) was clearly erroneous or contrary to law. That Order should be affirmed,

  and Defendants should be ordered—again—to provide information about all class members.

         I.       Procedural Context

         On July 12, Defendants sought reconsideration of class certification. Dkt. 228. On July 14,

  they moved to stay class discovery and class notice. Dkt. 230. On August 10, they filed another

  motion to modify the class based on the 2013 contracts. Dkt. 237. On August 11, the Court held

  that class notice “should not be delayed” but “stay[ed] discovery related to damages until further
Case 1:14-cv-01589-TWP-DLP Document 292 Filed 04/30/19 Page 2 of 5 PageID #: 6104

           Case 1:14-cv-01589-TWP-DML Document 259 Filed 10/23/17 Page 2 of 5 PageID #: 5512

  order.” Dkt. 239 at 2. The August 11 Order required Defendants to provide names and contact

  information for all Class and Subclass members within 21 days. See Dkt. 239 at 5. On August 23,

  Defendants filed the Rule 72 objection to the August 11 Order, asking this Court “to relieve

  NextGear of any requirement to provide information” regarding dealers who signed the 2013

  contracts. Dkt. 240 at 2. On September 1, NextGear provided a partial list of class members,

  excluding information regarding 9,940 class members who they assert signed 2013 contracts, and

  sought a protective order, asking the Court to endorse NextGear’s refusal to provide the names of

  all class members. Dkt. 244. Plaintiffs opposed the motion, and the Court denied it, stating:

                  The defendants move for a protective order to relieve them “from
                  any obligation to produce information regarding dealer customers
                  who . . . agreed to arbitrate the claims made by the class and waived
                  the right to participate in a class action.” Dkt. 244. The court
                  DENIES the motion. It already ruled on this issue in the Order on
                  Motion to Stay Class Discovery and Class Notice, at Dkt. 239.

  Dkt. 250. Still not willing to comply, Defendants filed their most recent objection.

          II.     Standard of Review

          The district court’s review of the Magistrate Judge’s discovery decisions is governed by

  Rule 72(a). Weeks v. Samsung Heavy Indus. Co., Ltd., 126 F.3d 926, 943 (7th Cir. 1997). The

  district judge is “to modify or set aside any part of the order that is clearly erroneous or is contrary

  to law.” Id. at 943. “[T]he district court can overturn the magistrate judge's ruling only if the district

  court is left with the definite and firm conviction that a mistake has been made.” Id. This is “an

  extremely deferential standard and the district court may not reverse the magistrate judge's decision

  simply because the district court judge would have come to a different conclusion.” McGuire v.

  Carrier Corp., 1:09-CV-315-WTL-JMS, 2010 WL 231099, at *1 (S.D. Ind. Jan. 13, 2010)

  (citing Pinkston v. Madry, 440 F.3d 879, 888 (7th Cir. 2006)).




                                                      2
Case 1:14-cv-01589-TWP-DLP Document 292 Filed 04/30/19 Page 3 of 5 PageID #: 6105


           Case 1:14-cv-01589-TWP-DML Document 259 Filed 10/23/17 Page 3 of 5 PageID #: 5513

         III.    Defendants Have Provided No Basis for Rule 72 Relief.

         Defendants fail to meet their heavy burden under Rule 72, providing absolutely no basis

  for finding that the Magistrate Judge’s Order is clearly erroneous or contrary to law. Defendants

  now simply reference the arguments made in their Motion to Narrow, previous objections, and

  motion for protective order. Plaintiffs have already responded to those arguments (Dkts. 241, 242,

  246), and those arguments are incorporated herein. Defendants’ continued objections to class

  certification are not sufficient grounds, as they suggest, to “pause” class discovery. Class discovery

  and notice to the entire class must proceed as soon as possible. The class was certified more than

  three months ago, and the trial of this matter has been continued several times. There is now a

  March 5, 2018 trial date, and prior to trial, the parties must complete class discovery, class notice,

  and the opt-out period.

         Defendants’ Rule 72 objection seeks broader relief than their motion for protective order.

  Rather than requesting a stay of discovery as to the remaining class members pending a ruling on

  the Motion to Narrow, Defendants ask this Court to stay such discovery until the Court has ruled

  on that motion and “the parties have exhausted any related appeal rights.” Dkt. 255 at 2. This

  request, like their earlier request, should be denied. Defendants should not be permitted to halt this

  class action indefinitely simply because they disagree with the Court’s ruling. Defendants should

  be required to produce immediately information regarding all members of the certified class.

         IV.     Conclusion

         For these reasons, Plaintiffs request that this Court deny Defendants’ objections in their

  entirety and affirm the Magistrate Judge’s Order.




                                                    3
Case 1:14-cv-01589-TWP-DLP Document 292 Filed 04/30/19 Page 4 of 5 PageID #: 6106


          Case 1:14-cv-01589-TWP-DML Document 259 Filed 10/23/17 Page 4 of 5 PageID #: 5514
  Respectfully submitted,

    /s/ Kerry A. Murphy                                JAMES M. GARNER (La. Bar No. 19589)
   CATHERINE E. LASKY (La. Bar No. 28652)              Pro Hac Vice
   Pro Hac Vice                                        RYAN D. ADAMS (La. Bar No. 27931)
   KERRY A. MURPHY (La. Bar No. 31382)                 Pro Hac Vice
   Pro Hac Vice                                        MATTHEW M. COMAN
   LASKY MURPHY LLC                                    (La. Bar No. 23613)
   715 Girod Street, Suite 250                         Pro Hac Vice
   New Orleans, Louisiana 70130                        JACOB AIREY (La. Bar No. 27933)
   Telephone: (504) 603-1500                           Pro Hac Vice
   Facsimile: (504) 603-1503                           SHER GARNER CAHILL RICHTER
   klasky@laskymurphy.com                              KLEIN & HILBERT, L.L.C.
   kmurphy@laskymurphy.com                             909 Poydras Street, Suite 2800
                                                       New Orleans, Louisiana 70112
   GLADSTONE N. JONES, III (La. Bar No.                Telephone: (504) 299-2100
   22221) Pro Hac Vice                                 Facsimile: (504) 299-2300
   LYNN E. SWANSON (La. Bar No. 22650)                 jgarner@shergarner.com
   Pro Hac Vice                                        radams@shergarner.com
   JONES, SWANSON, HUDDELL &                           mcoman@shergarner.com
   GARRISON, L.L.C.
   601 Poydras Street, Suite 2655                      Kathleen A. DeLaney (#18604-49)
   New Orleans, Louisiana 70130                        DELANEY & DELANEY LLC
   Telephone: (504) 523-2500                           3646 North Washington Blvd.
   Facsimile: (504) 523-2508                           Indianapolis, IN 46205
   gjones@jonesswanson.com                             Telephone: (317) 920-0400
   lswanson@jonesswanson.com                           Facsimile: (317) 0404
                                                       Kathleen@delaneylaw.net

   CASSIE E. FELDER (La. Bar No. 27805)                COUNSEL FOR PLAINTIFFS
   Pro Hac Vice
   THE CASSIE FELDER LAW FIRM
   7515 Jefferson Hwy., #313
   Baton Rouge, LA 70806
   Main: (504) 232-1733
   Cell: (504) 400-1127
   cassie@cassiefelderlaw.com




                                                   4
Case 1:14-cv-01589-TWP-DLP Document 292 Filed 04/30/19 Page 5 of 5 PageID #: 6107


            Case 1:14-cv-01589-TWP-DML Document 259 Filed 10/23/17 Page 5 of 5 PageID #: 5515

                                   CERTIFICATE OF SERVICE

         I hereby certify that on the 23rd day of October, 2017, a copy of the foregoing was filed

  electronically. Notice of the filing will be sent to the following parties by operation of the Court’s

  electronic filing system. Parties may access this filing through the Court’s CM/ECF system.

         David J. Jurkiewicz
         Paul D. Vink
         BOSE MCKINNEY & EVANS, LLP
         111 Monument Circle
         Suite 2700
         Indianapolis, IN 46204

         Jason S. McCarter
         Tracey K. Ledbetter
         EVERSHEDS SUTHERLAND (US) LLP
         999 Peachtree Street, NE, Suite 2300
         Atlanta, GA 30309-3996

                                                          /s/ Kerry A. Murphy
                                                              Kerry A. Murphy




                                                    5
